Title: Cotton Tufts to Abigail Adams, 31 March 1798
From: Tufts, Cotton
To: Adams, Abigail


        
          Dear Madm.
          Weymouth March. 31. 1798
        
        In my last I enclosed a rough Plan of the proposed Addition to the Wood House, that Plan will exhibit to You an Idea of the lower Room; since then I have found, that it will not be much more expensive, to take the Roof off from the Wood house & Library and erect a new one over them, than to proceed in the Way that was projected. I have accordingly orderd it to be framd in this Way; upon this plan You will have 4 upright Chambers and if You are disposed to have the Library in one of them or to throw two of the Chambers into one Room for that Purpose, it may be done and in either Case, You may have a Way to it from the outside if You should chuse it or if You mean to devote it entirely to a Farm House, it will render it much more convenient and give You sufficient Room.
        I do not know what will become of S. Bass if You do not employ him, he is so attach’d to the Place, that he will not enjoy himself if

he is not at Work for You— what must I do and what Wages must I give them if hired— Soule is on the Farm at 200 Dollars for 8 Months, He did not incline to engage for the Year—
        Mr. Lane of Hingham will paint the setting Room Chamber &C Next Week— The Season past has been wet & Cold, scarce any drying Weather till within Two or three Days, We shall now push the Business of the Farm, Building and other matters, I have orderd a Boat to Boston to bring all the Necessaries for the Building not already provided, together with 100 Bushells of Oates which will be on the Spot next Week—
        Yours of the 18th. Inst. I recd. with 200 Dr. enclosed— I have thought whether it would not be best to purchase fundd. Stock at Philadelphia as I have found for sometime past that it has been sold (6 pr. Ct. Stock) 8d & 10d £ cheaper than at Boston this might be done by Brisler who might get it transferd to the office of Nath. Appleton Esq, it might be purchased in my Name or Brislers—
        I have a strong Inclination to touch upon Politics but my trembling Hands tell me I must close— Mrs. Tufts is as well as her Fatigues & Anxiety of Mind will permit— Sukey I expect will Soon be verging to a close of her Distress, if this warm weather continues
        Adieu / Yr. Affecte. Frend
        
          C. T—
        
      